Exhibit 10(iii)(w)
TERMS AND CONDITIONS OF STOCK AWARD, EMPLOYMENT AND SEPARATION
     These Terms and Conditions of Stock Award, Employment and Separation (the
“Agreement”) is entered into this 1st day of June, 2010 by and between
COMMERCIAL METALS INTERNATIONAL AG (the “Employer” or the “Company”), a Swiss
corporation that is a wholly-owned subsidiary of Commercial Metals Company, a
Delaware corporation (“CMC”), and DR. HANNS K. ZOELLNER (the “Executive”). The
Employer and Executive are collectively referred to as the “Parties,” and
individually as a “Party.”
R E C I T A L S:
     WHEREAS, the Executive and the Employer are parties to an employment
agreement (the “Employment Agreement”) entered into on January 2, 1998, that
both Parties desire to amend and restate with this Agreement as a condition to
eligibility for stock awards and for consistency in form to employment
agreements being entered into by the executive management team in 2010.
     WHEREAS, Executive desires to be employed by Employer in this position
pursuant to all of the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
it is agreed as follows:
     1. PURPOSE. The purpose of this Agreement is to amend and restate the
Employment Agreement in its entirety and to formalize the terms and conditions
of Executive’s employment with Employer as Executive Vice President Commercial
Metals Company and President CMC International Division. This Agreement may only
be amended by a writing signed by both Parties.
     2. DEFINITIONS. For the purposes of this Agreement, the following words and
terms shall have the following meanings:
          a. “AFFILIATE” or “AFFILIATES” shall mean any corporation, parent
corporation, sister corporation, partnership, joint venture, association,
unincorporated organization or any other legal entity that, directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Employer.
          b. “CAUSE” shall mean (i) Executive’s commission of theft,
embezzlement, fraud, financial impropriety, any other act of dishonesty relating
to his employment with the Company, or any willful violation of Company or CMC
policies (including the Company’s and CMC’s ethics policies) or lawful
directives of the Company or CMC, or any law, rules, or regulations applicable
to the Company or CMC, including, but not limited to, those established by the
Securities and Exchange Commission, or any self-regulatory organization having

1



--------------------------------------------------------------------------------



 



jurisdiction or authority over Executive, the Company or CMC or any willful
failure by Executive to inform the Company and CMC of any violation of any law,
rule or regulation by the Company, CMC or one of their direct or indirect
subsidiaries, provided, however, that Cause shall not include any act or
omission of Executive that the Executive reasonably believes is not a violation
of any such policies, directives, law, rules or regulations based on the advice
of legal counsel for CMC; (ii) Executive’s willful commission of acts that would
support the finding of a felony or any lesser crime having as its predicate
element fraud, dishonesty, misappropriation, or moral turpitude;
(iii) Executive’s failure to perform his duties and obligations under this
Agreement (other than during any period of disability) which failure to perform
is not remedied within thirty (30) days after written notice thereof to the
Executive by the Chief Executive Officer of CMC; or (iv) Executive’s commission
of an act or acts in the performance of his duties under this Agreement
amounting to gross negligence or willful misconduct, including, but not limited
to, any breach of Section 9 of this Agreement.
          c. CONFIDENTIAL INFORMATION. During the course of his employment,
Executive will receive Confidential Information of Employer, CMC and their
Affiliates. Confidential Information means information (1) disclosed to or known
by Executive as a consequence of or through his employment with Employer, CMC or
their Affiliates; and (2) which relates to any aspect of Employer’s, CMC’s or
their Affiliate’s business, research, or development. “Confidential Information”
includes, but is not limited to, Employer’s, CMC’s and their Affiliate’s trade
secrets, proprietary information, business plans, marketing plans, financial
information, employee performance, compensation and benefit information, cost
and pricing information, identity and information pertaining to customers,
suppliers and vendors, and their purchasing history with Employer, CMC and any
of their Affiliates, any business or technical information, design, process,
procedure, formula, improvement, or any portion or phase thereof, that is owned
by or has, at the time of termination, been used by the Employer, CMC or their
Affiliates, any information related to the development of products and
production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to
Employer, CMC or their Affiliate by a third party under restrictions against
disclosure or use by Employer or others.
          d. “CONFLICT OF INTEREST” means any situation in which the Executive
has two or more duties or interests that are mutually incompatible and may tend
to conflict with the proper and impartial discharge of the Executive’s duties,
responsibilities or obligations to Employer, including but not limited to those
described in CMC’s Code of Conduct (the “Code”) that Executive has either not
disclosed to Employer or has disclosed and not been granted a waiver by the
Audit Committee of the Board of Directors of CMC under the provisions of such
Code.
          e. “GOOD REASON” shall mean the occurrence, without Executive’s
written consent, of any of the following events (i) a breach of any material
provision of this Agreement by Employer; or (ii) a significant reduction in the
authorities, duties, responsibilities, compensation, and/or title of the
Executive as set forth in this Agreement.

2



--------------------------------------------------------------------------------



 



               Executive shall give Employer and CMC written notice of an intent
to terminate this Agreement for “Good Reason” as defined in this Agreement, and
(except as set forth above) provide Employer with thirty (30) business days
after receipt of such written notice from Executive to remedy the alleged Good
Reason.
     3. DURATION. This Agreement shall, unless terminated as hereinafter
provided (see section 7, termination with a three months notice period),
continue through August 31, 2012. Unless Executive or Employer gives written
notice of his or its intent not to renew this Agreement no later than thirty
(30) days prior to its expiration, this Agreement shall automatically continue
in effect for successive additional one (1) year terms subject to all other
terms and conditions contained herein (including section 7, termination with a
three months notice period).
     4. AGE 65 MANDATORY RETIREMENT. Executive understands and agrees that he is
employed in a bona fide executive and high policy-making position, and that the
position of Executive Vice President Commercial Metals Company and President CMC
International Division is subject to a mandatory retirement age of sixty five
(65).
     5. DUTIES AND RESPONSIBILITIES. Upon execution of this Agreement, Executive
shall diligently render his services to Employer as Executive Vice President
Commercial Metals Company and President CMC International Division in accordance
with Employer’s directives, and shall use his best efforts and good faith in
accomplishing such directives. Executive shall report to either the Chairman of
the Board of Directors of CMC, the Chief Executive Officer, the President, or
the Chief Operating Officer of CMC as approved from time to time by the Board of
Directors of CMC. Executive agrees to devote his full-time efforts, abilities,
and attention (defined to mean not normally less than forty (40) hours/week) to
the business of Employer, and shall not engage in any activities which will
interfere with such efforts.
     6. COMPENSATION AND BENEFITS. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:
          a. SALARY. Executive shall receive an annual base salary of not less
than Five Hundred Thirty-Five Thousand Swiss Francs (CHF 535,000.00) during the
term of this Agreement. This salary may be increased at the sole discretion of
Employer, and may not be decreased without Executive’s written consent.
Notwithstanding the foregoing, the Executive may voluntarily decrease his salary
at any time. The salary includes all compensation for overtime. The Executive
and the Company shall each pay half of the contributions for AHV (Old Age and
Survivors’ Insurance), IV (Invalidity Insurance), EO (Loss of Earnings) and ALV
(Unemployment Insurance). The Employee’s contributions are deducted by the
Company from his gross salary. The Employee shall be entitled to participate in
the Company’s pension plan. The contributions and the benefits are determined by
the rules and regulations of the pension plan.
          b. BONUS. Executive shall be eligible to receive a bonus (the “Bonus”)
for each of the Company’s fiscal years ending August 31 during the term of this
Agreement pursuant to CMC’s 2006 Cash Incentive Plan, CMC’s discretionary
incentive plan, and any other short or long-term incentive plans as may be
applicable to executives of similar level in the Company. The amount of any
annual or long-term bonus shall be determined by, and in the sole discretion of,
CMC’s Board of Directors. The Bonus, if any, shall be paid in a lump sum, as
soon as

3



--------------------------------------------------------------------------------



 



practicable following the end of the Employer’s fiscal year to which the Bonus
relates, but in no event later than November 1 following the end of such fiscal
year.
          c. PAYMENT AND REIMBURSEMENT OF EXPENSES. Employer shall pay or
reimburse the Executive for all reasonable travel and other expenses incurred by
Executive in performing his obligations under this Agreement in accordance with
the policies and procedures of Employer and CMC.
          d. OTHER INSURANCE, FRINGE BENEFITS AND PERQUISITES. Executive shall
be entitled to participate in or receive insurance and any other benefits under
any plan or arrangement generally made available to the employees or executive
officers of Employer, including short and long-term plans for grants of equity,
short and long-term bonus and incentive plans, health and welfare benefit plans,
life insurance coverage, disability insurance, and hospital, surgical, medical,
and dental benefits for Executive and his qualified dependents, (to the extent
Executive elects to participate in such coverage where optional), and fringe
benefit plans or arrangements, all subject to and on a basis consistent with the
terms, conditions, and overall administration by Employer and/or CMC of such
plans and arrangements.
          e. VACATION. In accordance with the policies of Employer and CMC,
Executive shall be entitled at least to the number of paid vacation days in each
employment year determined by Employer from time to time for its employees
generally, but not fewer than twenty (20) business days in any employment year
(prorated based on start date of employment in any year in which Executive is
employed hereunder for less than the entire year in accordance with the number
of days in such year during which Executive is so employed).
          f. EXECUTIVE EMPLOYEE CONTINUITY AGREEMENT. Executive and CMC are
party to a separate agreement known as The Executive Employee Continuity
Agreement (the “EECA”). The EECA remains in effect and is not superseded by this
Agreement. Except as to restrictive covenants, to the extent that there are
conflicts between this Agreement and the EECA, terms of the EECA shall control.
As to restrictive covenants, terms of this Agreement shall control over any
conflict in terms.
     7. TERMINATION. In addition to Paragraph 3 above, the following applies
with respect to termination of this Agreement whereas any termination will also
serve as termination of any and all offices, positions and directorships held by
Executive with the Employer, CMC and any of their subsidiaries and Affiliates.
Executive undertakes to sign any respective resignation letter that is necessary
for his deletion from the Commercial Register:
     a. Both Parties may mutually agree to terminate this Agreement with a three
month notice period as per the end of each month.
     b. Executive’s employment will terminate upon his death (Art. 338 CO).
          c. Both Parties may mutually agree to terminate this Agreement with
immediate effect for important reasons in the sense of Art. 337 CO.
          d. In case of Executives disability, the Company may terminate the
Executive’s employment with the contractual notice period of three months if the
Company respects the time limits as set out in Art. 336c let. b CO, according to
which a termination following a disability of an employee is null and void if it
is issued (i) within the first 30 days

4



--------------------------------------------------------------------------------



 



starting from the first day of disability in the first year of employment, or
(ii) within 90 days from the second to the fifth year of employment, or
(iii) within 180 days starting from the fifths year of employment.
Executive may terminate this Agreement for Good Reason in accordance with the
provisions of Paragraph 2(e) herein.
     8. SEVERANCE. Except in the event of a Qualified Termination within
twenty-four (24) months following a Change in Control, as both are defined in
the Executive Employment Continuity Agreement, and which are governed
exclusively by the EECA, Executive shall be entitled to the following
compensation, in addition to any accrued but unpaid salary, in the event that
this Agreement and his employment are terminated under the following conditions,
which are the exclusive compensation and remedies for termination of this
Agreement and the employment relationship:
          a. TERMINATION RESULTING FROM DEATH OR AFTER DISABILITY. Subject to
the provisions of Section 8(d) below, in the event Executive’s employment is
terminated as a result of his death or is issued by the Employer following a
certain time period of disability, Executive or his estate shall be entitled to
(i) such life insurance or disability benefits as Executive may be entitled to
pursuant to any life or disability insurance then maintained by the Employer for
the benefit of its employees and executive officers, if any, and; (ii) a
pro-rata share of the Bonus in an amount as determined by CMC’s Board of
Directors in their sole discretion, payable no later than November 30 following
the end of Employer’s fiscal year during which such termination occurs;
(iii) pursuant to the terms and conditions of CMC’s 2006 Employee Cash Incentive
Plan, payment, at such time as all other participants in that plan receive
payment, of any cash incentive attributable to periods during which Executive
was employed; and (iv) to the extent permitted by the terms and conditions of
CMC’s 2006 Long-Term Equity Incentive Plan or other applicable equity incentive
plan(s) and to the extent authorized by the terms of each of Executive’s
outstanding award or grant agreements entered into pursuant to such plan(s),
immediate vesting of all stock appreciation rights, restricted stock, and/or
stock options previously awarded Executive. Except as otherwise provided by this
Section 8(a) or Section 8(d) below, any amount payable pursuant to this Section
8(a) shall be paid on the 60th day following Executive’s termination due to
Executive’s death.
          b. TERMINATION WITHOUT CAUSE BY EMPLOYER, NON-RENEWAL BY EMPLOYER, OR
FOR GOOD REASON BY EXECUTIVE. Except in the event of a Constructive Termination
related to a Change of Control (as both terms are defined in the Executive
Employment Continuity Agreement between the Executive and CMC), in the event
Executive’s employment is terminated without Cause (as defined in Paragraph
2(b)) by the Employer, or for Good Reason (as defined in Paragraph 2(e)) by the
Executive, or the Employer elects not to renew the Agreement pursuant to
Paragraph 3 either at the end of the initial term or any successive one-year
extension, subject to Executive’s execution of a general release agreement in
favor of Employer and CMC releasing all pending or potential claims, Executive
shall be entitled to an amount equal to two times the Executive’s then-current
annual base salary. If Executive elects not to renew this Agreement, except for
Good Reason (as defined in Paragraph 2(e)), then he shall be entitled only to
any accrued but unpaid salary through the date of such termination. Except as
otherwise provided by Section 8(d) below, any amount payable pursuant to this
Section 8(b) shall be paid on the 60th day following Executive’s termination.

5



--------------------------------------------------------------------------------



 



          c. TERMINATION FOR CAUSE. In the event Executive’s employment is
terminated for Cause (as defined in Paragraph 2(b)) by Employer or without Good
Reason (as defined in Paragraph 2(e)) by Executive, the Executive shall only be
entitled to accrued but unpaid salary through the date of his termination and
will not be entitled to any additional compensation or benefits except as
expressly required by applicable law concerning compensation and benefits upon
termination of employment.
     9. NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, he will be provided access to Confidential Information of
Employer, CMC and their Affiliates, will be provided with specialized training
on how to perform his duties, and will be provided contact with Employer’s,
CMC’s and their Affiliates’ customers and potential customers throughout the
world. Executive further recognizes and agrees that (a) Employer, CMC and their
Affiliates have devoted a considerable amount of time, effort, and expense to
develop their Confidential Information, training, and business goodwill, all of
which are valuable assets to the Employer, CMC and their Affiliates; (b) that
Executive will have broad responsibilities regarding the management and
operation of Employer’s, CMC’s and their Affiliates’ world-wide operations, as
well as its marketing and finances, its existing and future business plans,
customers and technology; and (c) disclosure or use of Employer’s, CMC’s or
their Affiliates’ Confidential Information and additional information described
herein to which Executive will have access, would cause irreparable harm to the
Employer, CMC and their Affiliates. Therefore, in consideration of all of the
foregoing, Employer and Executive agree as follows:
          a. NON-COMPETITION DURING AND AFTER EMPLOYMENT. As stated in Paragraph
2(c) herein, Executive will receive Confidential Information and will
particularly have access to all customer data by virtue of his employment in an
executive capacity with the Company. Accordingly, Executive agrees that during
his employment for the Company and for a period of eighteen (18) months after
termination of his employment for any reason, he will not compete with Employer,
CMC or their Affiliates in any location in the world in which Employer, CMC or
their Affiliates have operations as of the date of Executive’s termination, by
engaging in the conception, design, development, production, marketing, selling,
sourcing or servicing of any product or providing of any service that is
substantially similar to the products or services that Employer, CMC or any of
their Affiliates provided during Executive’s employment or planned to provide
during Executive’s employment and of which Executive had knowledge,
responsibility or authority, and that he will not work for, assist, or become
affiliated or connected with, as an owner, partner, consultant, or in any other
capacity, either directly or indirectly, any individual or business which offers
or performs services, or offers or provides products substantially similar to
the services and products provided by Employer, CMC or their Affiliates during
Executive’s employment, or that were planned to be provided during Executive’s
employment and of which Executive had knowledge, responsibility or authority.
Additionally, during this period, Executive will not accept employment with or
provide services in any capacity to any individual, business entity, investor,
or investment fund that is actively involved in or assessing an acquisition of a
controlling interest in the Company, CMC or their Affiliates or purchase of
substantially all assets of the Company, CMC or their Affiliates. The
restrictive covenants set forth in this Agreement are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, CMC or their Affiliates.

6



--------------------------------------------------------------------------------



 



          b. CONFLICTS OF INTEREST. Executive agrees that for the duration of
Executive’s employment, he will not engage, either directly or indirectly, in
any Conflict of Interest, and that Executive will promptly inform the General
Counsel of CMC as to each offer received by Executive to engage in any such
activity. Executive further agrees to disclose to Employer and CMC any other
facts of which Executive becomes aware which might involve or give rise to a
Conflict of Interest or potential Conflict of Interest.
          c. NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES. Executive further
agrees that for a period of two (2) years after the termination of his
employment for any reason he will not either directly or indirectly, on his own
behalf or on behalf of others (i) solicit or accept any business from any
customer or supplier or prospective customer or supplier with whom Executive
personally dealt or solicited or had contact with at any time during Executive’s
employment, (ii), solicit, recruit or otherwise attempt to hire, or personally
cause to hire any of the then current employees or consultants of Employer, CMC
or any of their Affiliates, or who were former employees or consultants of
Employer, CMC or any of their Affiliates during the preceding twelve
(12) months, to work or perform services for Executive or for any other entity,
firm, corporation, or individual; or (iii) solicit or attempt to influence any
of Employer’s, CMC’s or any of their Affiliates’ then current customers or
clients to purchase any products or services substantially similar to the
products or services provided by Employer, CMC or their Affiliates during
Executive’s employment (or that were planned to be provided during Executive’s
employment) from any business that offers or performs services or products
substantially similar to the services or products provided by Employer, CMC or
their Affiliates.
          d. NON-DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION.
               (i) Executive further agrees that during the term of his
employment and thereafter he will not, except as Employer, through its parent
company, CMC, may otherwise consent or direct in writing, reveal or disclose,
sell, use, lecture upon, publish, or otherwise disclose to any third party any
Confidential Information or proprietary information of Employer, CMC or their
Affiliates, or authorize anyone else to do these things at any time either
during or subsequent to his employment with Employer. If Executive becomes
legally compelled by deposition, subpoena or other court or governmental action
to disclose any Confidential Information, then the Executive shall give Employer
and CMC prompt notice to that effect, and will cooperate with Employer and CMC
if Employer seeks to obtain a protective order concerning the Confidential
Information. Executive will disclose only such Confidential Information as his
legal counsel shall advise is legally required.
               (ii) Executive agrees to deliver to Employer and CMC, at any time
Employer or CMC may request, all documents, memoranda, notes, plans, records,
reports, and other documentation, models, components, devices, or computer
software, whether embodied in electronic format on a computer hard drive, disk
or in other form (and all copies of all of the foregoing), relating to the
businesses, operations or affairs of Employer, CMC or any of their Affiliates
and any other Confidential Information that Executive may then possess or have
under his control.
               (iii) This section shall continue in full force and effect after
termination of Executive’s employment and after the termination of this
Agreement for any reason, including

7



--------------------------------------------------------------------------------



 



expiration of this Agreement. Executive’s obligations under this section of this
Agreement with respect to any specific Confidential Information and proprietary
information shall cease when that specific portion of Confidential Information
and proprietary information becomes publicly known, in its entirety and without
combining portions of such information obtained separately and without breach by
Executive of his obligations under this Agreement. It is understood that such
Confidential Information and proprietary information of Employer, CMC and their
Affiliates includes matters that Executive conceives or develops during his
employment, as well as matters Executive learns from other employees of
Employer, CMC or their Affiliates.
          e. SURVIVAL OF RESTRICTIVE COVENANTS. All restrictive covenants herein
shall survive termination of this Agreement and Executive’s employment,
regardless of reason, including expiration of the Agreement by passage of time
and non-renewal.
     10. REMEDIES / PENALTY. Executive acknowledges that the restrictions
contained in Paragraph 9, in view of the nature of the Employer’s, CMC’s and
their Affiliates’ global business and Executive’s global position with the
Employer, are reasonable and necessary to protect the Employer’s, CMC’s and
their Affiliates’ legitimate business interests, including their Confidential
Information, training and business goodwill, and that any violation of this
Agreement would result in irreparable injury to the Employer, CMC and their
Affiliates. In the event of a breach by the Executive of any provision of
Paragraph 9, the Employer shall be entitled, in addition to claim an indemnity
for its damage or any other remedies that may be available, to claim a penalty
from the Executive in the amount of six (6) month’s salary for each violation of
Paragraph 9 above. In addition, the Employer has the right to request the
termination of any of the Employee’s activities which violate Paragraph 9 above.
The existence of any claim or cause of action by Executive against the Employer,
CMC and their Affiliates whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Employer of the
restrictive covenants contained in Paragraph 9.
     11. REFORMATION. The Executive and the Employer agree that all of the
covenants contained in Paragraph 9 shall survive the termination of Executive’s
employment and/or termination or expiration of this Agreement, and agree further
that in the event any of the covenants contained in Paragraph 9 shall be held by
any court to be effective in any particular area or jurisdiction only if said
covenant is modified to limit in its duration or scope, then the court shall
have such authority to so reform the covenant and the Parties shall consider
such covenant(s) and/or other provisions of Paragraph 9 to be amended and
modified with respect to that particular area or jurisdiction so as to comply
with the order of any such court and, as to all other jurisdictions, the
covenants contained herein shall remain in full force and effect as originally
written. Should any court hold that these covenants are void or otherwise
unenforceable in any particular area or jurisdiction, then the Employer may
consider such covenant(s) and/or provisions of Paragraph 9 to be amended and
modified so as to eliminate therefrom the particular area or jurisdiction as to
which such covenants are so held void or otherwise unenforceable and, as to all
other areas and jurisdictions covered hereunder, the covenants contained herein
shall remain in full force and effect as originally written.
     12. TOLLING. If the Executive violates any of the restrictions contained in
this agreement, the restrictive period will be continued and enlarged for such
length of time as the Employee is in violation of the restrictive covenant.

8



--------------------------------------------------------------------------------



 



     13. NOTICE TO FUTURE EMPLOYERS. If Executive, in the future, seeks or is
offered employment, or any other position or capacity with another company or
entity, the Executive agrees to inform each new employer or entity, before
accepting employment, of the existence of the restrictions in Paragraph 9.
Further, before taking any employment position with any company or entity during
the 18-month period described in Paragraph 9, the Executive agrees to give prior
written notice to the Employer via the General Counsel of CMC, including the
name of such company or entity and confirming in that notice that he has
provided a copy of Paragraph 9 to such new employer or entity.
     14. INVENTIONS.
          a. Executive acknowledges that during this Agreement, Executive may be
involved in (1) the conception or making of improvements, discoveries,
inventions, designs or developments (whether or not patentable and whether or
not reduced to practice), (2) the production of original works of authorship
(whether or not registrable under copyright or similar statutes) or (3) the
development of trade secrets relating to Employer’s, CMC’s or any of their
Affiliates’ business. The rights to works of authorship (drafts, models, plans,
drawings, texts) which the Executives creates while performing his employment
activity, whether during the performance of his contractual duties or not,
including the right to uses not yet known at this time, are transferred
completely and exclusively to CMC. Executive further acknowledges that all
improvements, discoveries, inventions, trade secrets, designs, developments or
other form of intellectual property is the exclusive property of Employer, CMC
or any of their Affiliates.
          b. Executive hereby waives any rights he may have in or to such
intellectual property, and Executive hereby assigns to Employer, CMC or any of
their Affiliates all right, title and interest in and to such intellectual
property. At Employer’s, CMC’s or any of their Affiliates’ request and at no
expense to Executive, Executive shall execute and deliver all such papers,
including any assignment documents, and shall provide such cooperation as may be
necessary or desirable, or as Employer, CMC or any of their Affiliates may
reasonably request, to enable Employer, CMC or any of their Affiliates to secure
and exercise its rights to such intellectual property.
          c. Inventions and designs which the Executive makes or to which the
Executive contributes while performing his employment activity but not during
the performance of his contractual duties are assigned to the Company, without
further formalities. The Executive shall inform the Company of such inventions
or designs. The Company shall inform the Executive in writing within six months
whether it wishes to keep the rights to the invention or the design or to
release them to the Employee. In case that the invention or the design is not
released to the Employee, the Company shall pay him a special appropriate
compensation (Art. 332 para 4 CO).
     15. RETURN OF PROPERTY. All lists, records, designs, patents, plans,
manuals, memoranda and other property delivered to the Executive by or on behalf
of Employer, CMC or any of their Affiliates or by any of their clients or
customers, and all records and emails compiled by the Executive that pertain to
the business of the Employer, CMC or any of their Affiliates (whether or not
confidential) shall be and remain the property of the Employer, CMC and their
Affiliates and be subject at all times to its discretion and control. Likewise,
all correspondence and emails with clients, customers or representatives,
reports, research, records, charts, advertising materials, and any data
collected by the Executive, or by or on behalf of the

9



--------------------------------------------------------------------------------



 



Employer, CMC or any of their Affiliates or its representatives (whether or not
confidential) shall be delivered promptly to the Employer without request by it
upon termination of Executive’s employment.
     16. ASSIGNMENT. This Agreement may be assigned by Employer, but cannot be
assigned by Executive.
     17. BINDING AGREEMENT. Executive understands that his obligations under
this Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     18. EXECUTIVE’S REPRESENTATIONS. Executive represents that his acceptance
of employment with Employer (a) will not result in a breach of any of
Executive’s obligations and agreements with any current or former employer,
partnership or other person and (b) would not otherwise result in any liability
to Employer, CMC or any of their Affiliates. In addition, Executive represents
to Employer that he is not a party or subject to (i) any restrictive covenants,
including without limitation, relating to competition, solicitation or
confidentiality (other than general obligations to maintain confidentiality)
that precludes or would materially interfere with his employment with Employer
as contemplated by, and as of the date of, this Agreement, and/or (ii) any
agreement with any other employer, partnership or other person that in any way
materially compromises, limits or restricts Executive’s ability to perform his
duties for Employer as contemplated by, and as of the date of, this Agreement.
     19. NOTICES. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as follows:

     
Executive:
  Employer:
 
   
Hanns K. Zoellner
  Commercial Metals International AG
 
 
 
 
  Murray R. McClean
 Lindenstrasse 14
6340 Baar 
 
   
 
  and
 
   
 
  Commercial Metals Company
Attention: General Counsel
6565 North MacArthur Blvd.,
Suite 800
Irving, Texas 75039
Fax: 214-689-4326

     20. WAIVER. No waiver by either Party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     21. SEVERABILITY. Subject to the provisions of Paragraph 11 herein, if any
provision of this Agreement is determined to be void, invalid, unenforceable, or
against public

10



--------------------------------------------------------------------------------



 



policy, such provisions shall be deemed severable from the Agreement, and the
remaining provisions of the Agreement will remain unaffected and in full force
and effect. Furthermore, any breach by Employer of any provision of this
Agreement shall not excuse Executive’s compliance with the requirements of
Paragraph 11.
     22. ENTIRE AGREEMENT AND UNDERSTANDING. The terms and provisions contained
herein shall constitute the entire agreement between the Parties with respect to
Executive’s employment with Employer during the time period covered by this
Agreement. The Parties represent and warrant that they have read and understood
each and every provision of this Agreement, and that they are free to obtain
advice from legal counsel of choice, if necessary and desired, in order to
interpret any and all provisions of this Agreement, and that both Parties have
voluntarily entered into this Agreement.
     23. EFFECTIVE DATE. It is understood that this Agreement shall be effective
as of June 1, 2010 and that the terms of this Agreement shall remain in full
force and effect both during Executive’s employment and where applicable
thereafter.
     24. NO CLAIMS UNDER FORMER EMPLOYMENT AGREEMENT. The Executive confirms
that there are no outstanding claims under the Employment Agreement entered into
on January 2, 1998.
     25. GOVERNING LAW; JURISDICTION. This Agreement shall be governed by Swiss
law. In case of a dispute, the Courts in Switzerland at the domicile or seat of
the defendant shall have jurisdiction (Art. 24 para. 1 of the Federal Act on
Jurisdiction, as of January 1, 2011 replaced by Art. 34 para. 1 of the Federal
Civil Procedure Act).
[Signature Page to Follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

              EXECUTIVE   EMPLOYER         COMMERCIAL METALS INTERNATIONAL AG  
 
 
           
/s/ Hanns K. Zoellner
 
HANNS K. ZOELLNER
           
 
  By:   /s/ William B. Larson    
 
           
 
      Title: Director    
 
           
 
  By:   /s/ Roli Wismer    
 
           
 
      Title: Director    

12